UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6506



BIRCH MONROE BOWES,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; JAMES C.
PIERCE, JR., Superintendent,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CA-99-810-1)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Birch Monroe Bowes, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Birch Monroe Bowes seeks to appeal the magistrate judge’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) and denying his motion for recon-

sideration. We have reviewed the record and the magistrate judge’s

orders and find no reversible error.     Accordingly, we deny the

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the magistrate judge.   See Bowes v. Attorney Gen.

of N.C., No. CA-99-810-1 (M.D.N.C. Mar. 8 & 22, 2000).*    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       The parties consented to the jurisdiction of the magistrate
judge, with appeal to this court. See 28 U.S.C.A. § 636(c) (West
1994 & Supp. 2000).


                                2